Citation Nr: 1513574	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  08-03 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION


The Veteran had active service from November 1967 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying the claim currently on appeal.  This issue was previously remanded by the Board in January 2012 and January 2014.


FINDINGS OF FACT

1.  The Veteran had a gastrointestinal disorder prior to entering service and it did not worsen during his period of active service.

2.  The Veteran's gastrointestinal disorder including duodenal ulcer and peptic ulcer disease is not attributable to service.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder including duodenal ulcer and peptic ulcer disease clearly and unmistakably preexisted service and was not aggravated by service, and the presumption of soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 2014).

2.  A gastrointestinal disorder was not incurred in or aggravated by service and an ulcer may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an April 2005 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records, VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, an ulcer will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records revealed that on the July 1997 pre-induction examination, the Veteran reported a history of stomach/gastrointestinal problems including frequent indigestion for which he was treated and seen by a private physician.  The Veteran indicated that the private physician wanted to operate on the Veteran to assess the nature of the stomach problems.  The examiner noted that there was no upper gastrointestinal series (UGI).  There were no positive findings on physical examination.  During the second week of basic training, it was noted that the Veteran had a history of peptic ulcer symptoms which were treated with a bland diet and antacids for 4 to 5 years.  His symptoms had been intermittent since the Veteran entered service and the Veteran reported increased epigastric pain and guarding in the right epigastric region.  He had vomited twice without melena or hematemesis.  On examination, the Veteran appeared well nourished and in no acute distress.  The abdomen revealed epigastric tenderness, but no rebound of organomegaly.  A UGI revealed moderate delay in the passage of contrast material into the stomach and duodenum which was felt to be on the basis of pyloral spasm.  The duodenal bulb appeared to be deformed probably on the basis of peptic ulcer disease.  A definite active ulcer crater of the duodenal bulb or stomach was not demonstrated.  It was concluded that the Veteran had duodenal peptic ulcer disease.  January 5, 1968 records noted that the Veteran was admitted for treatment and underwent multiple diagnostic tests.  He was placed on a bland diet, given a Robinul tablet, and also was given antacids to be alternated with milk every hour.  The treatment only minimally relieved the symptoms.  The diagnosis was duodenal ulcer.  Due to the Veteran's prior symptomatology before entering service and the present x-ray of the gastrointestinal tract, it was the opinion of the medical board that the Veteran would probably have further trouble in the future and it was recommended that the Veteran be placed as unfit for induction due to ulcer of the stomach or duodenum which was disqualifying.

On the Request for Separation, the Veteran stated essentially that he had been notified by competent medical authorities that, based upon preliminary findings, he was erroneously enlisted or inducted because he did not meet the procurement medical fitness standards in accordance with Chapter 2, AR 40-501, for enlistment or induction, and that it had been fully explained to him that, provided that the approved findings of a Medical Board corroborate the preliminary findings concerning his unfitness, he could be discharged from the military service under the provisions of AR 635-200, because he did not meet the medical fitness standards upon enlistment or induction. 

Post-service records dated in the mid 2000's noted that the Veteran underwent a partial gastrectomy in the 1970's (after service).  

In a September 2006 letter, a private physician, Dr. J.R., indicated, in pertinent part, that the Veteran was diagnosed with a peptic ulcer during service.  The physician did not address whether this condition preexisted service or was aggravated beyond its natural progression during service.  

In June 2007, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran had longstanding duodenal ulcer disease.  The Veteran reported that he had surgery for this in 1971 consisting of a partial gastric resection and vagotomy.  Thereafter, he had continued to have problems with pain, intermittent nausea, and vomiting, in spite of medication he was taking for the ulcer disease.  The Veteran contended that he did not have a diagnosis of an ulcer made prior to his military service and that the diagnosis was established in the military service; however the record indicated that he did give a history of duodenal ulcer disease and the record indicated that he had a deformed duodenal ulcer on basis of x-ray examination which was done during his three months' time in the military service  The examiner explained that a deformed duodenal bulb occurred over a long period of time and was highly suggestive if not proof that the Veteran had duodenal ulcer disease prior to entering the military service.  The examiner noted that the Veteran was in the service for only a short period of time and during basic training had a flare-up of his ulcer disease.  The examiner stated that flare-ups were a natural course of events of duodenal ulcer disease.  The examiner indicated that he could not conclusively say that the basic training caused the Veteran's flare-up and that this was a natural course of the disease; however, he felt that during that time the Veteran could not perform his duties and therefore was separated from the military service.  The Veteran continued to have problems over the years and subsequently had surgery in 1971.  Currently, the Veteran continued to have gastrointestinal complaints.  The current diagnosis was duodenal ulcer disease with subtotal gastric resection and vagotomy by history.  The examiner indicated that the Veteran's peptic ulcer disease started prior to his military service.  During his brief military service, he did have a flare-up of his ulcer disease requiring hospitalization and it was then it was deemed he was unfit for military duty and discharged.  He has continued having problems with duodenal ulcer disease with epigastric pain and vomiting.  This condition is part of the natural progression or course of this illness and was not secondary to his brief time in the military service.  

In September 2009, Dr. R. indicated that the Veteran peptic ulcer disease which was diagnosed during service also worsened during service.  He did not address any preexisting disorder prior to service or whether any inservice worsening was beyond the natural progression of the peptic ulcer disease.  

In April 2014, the Veteran was afforded a VA examination.  The service treatment record history was discussed.  Post-service, it was noted that in 1970, the Veteran sought medical treatment which eventually revealed an obstruction.  The Veteran was treated surgically.  With regard to service, the examiner opined that there was clear and unmistakable evidence that a gastrointestinal disorder preexisted military service because a review of the service treatment records provided documentation of a history of gastrointestinal complaints prior to enlistment in active military service.  The preinduction examination showed that the Veteran reported that in 1960, his "doctor wanted to operate to find out what was wrong with my stomach."  The January 1968 inservice records noted that the Veteran had been put on soft diet for 18 days before entering the service and still had stomach problems.  The Veteran was then discharged from the military due to a diagnosis of peptic ulcer disease and the belief was that the condition would likely not improve.  The Veteran was discharged prior to completion of basic training.  The examiner indicated that the preexisting gastrointestinal disorder was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner noted that the Veteran had a continuation of the gastrointestinal symptoms that he had prior to entering active service.  There was no documentation of an inservice injury, illness, or event that aggravated his condition.  It was noted that the Veteran had social risk factors for years that can be attributed to his diagnosis/chronicity of peptic ulcer disease; his tobacco abuse and alcohol use.  Post-service, the Veteran continued to be symptomatic and had episodes of vomiting.  A UGI showed 90 percent obstruction on the immediate film and 30 percent gastric retention after three hours.  There was also documentation that the Veteran continued to refuse hospitalization for further care.  Finally he presented for admission due to no resolution of his symptoms and was admitted for chronic duodenal ulcer with partial pyloric obstruction and underwent an abdominal vagotomy, exploratory celiotosmy, and Finney Pyloroplasty.  More current biopsy results revealed acute and chronic inflammatory changes with numerous helicobacter organisms.  The examiner indicated that Helicobacter Pylori can be associated with GERD and gastritis; thus partially explaining his associated current symptoms.  However, the examiner opined that because this biopsy occurred greater than 40 years post active military service, the examiner could not make a nexus to service.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111. A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  After determining whether the presumption of soundness has been rebutted the Board will consider whether the claimed disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).  Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  The Veteran's service treatment records noted a history of stomach/gastrointestinal problems including frequent indigestion for which he was treated and seen by a private physician, who wanted to operate on the Veteran.  However, there were no current positive findings at that time.  Here, there is no evidence that at entry, there was any defect, infirmity, or disorder with regard to a gastrointestinal disorder on objective examination.  The examination was negative.  Thus, the Veteran is entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court indicated that "a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness."  The Court held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Thereafter, the Federal Circuit explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  Federal Circuit held that contemporaneous evidence of treatment is not required to rebut the presumption of soundness.  In Harris the Federal Circuit found that all medically accepted evidence can be considered, including a recorded medical history.  

The medical opinions documented in the service treatment records are, therefore, probative of the time of onset of the gastrointestinal disorder.  The Veteran had gastrointestinal symptoms two weeks into service.  His symptoms led to a diagnosis of duodenal ulcer.  The deformity of the ulcer was indicative that the disease process that preexisted service, as noted competently by a VA physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)  The inservice examiners concluded that the gastrointestinal disorder preexisted service.  The Veteran and his representative also state that the Veteran had a preexisting disorder when he entered service.  The Court has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of the Veteran's own admission of a preservice history of medical problems during inservice clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board finds that the medical records and the Veteran's statements are competent evidence that his gastrointestinal disorder, diagnosed as duodenal ulcer and peptic ulcer disease, clearly and unmistakably preexisted service.  See Gahman v. West, 12 Vet. App. 406 (1999).  

The Board finds that the probative evidence constitutes clear and unmistakable evidence that a gastrointestinal disorder existed prior to service entrance.  However, VAOPGCPREC 3-03 (July 16, 2003), has established that there are two steps to rebut the presumption of soundness at entry.  First, there must be clear and unmistakable evidence that a disorder preexisted service.  Second, there must be clear and unmistakable evidence that the disorder was not aggravated during service.  If both prongs are not met, the presumption of soundness at entry is not rebutted.

Where there is evidence of the Veteran having been asymptomatic on entering service, and later developing symptoms of the preexisting disorder, this does not constitute aggravation in the absence of evidence of an increase in the underlying disorder.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

The Board also finds that there is clear and unmistakable evidence demonstrating that the preexisting gastrointestinal disorder was not aggravated by service.  The Veteran contends that his gastrointestinal disorder did increase in severity, as evidenced by his complaints and treatment.  However, the Veteran and his representative did not address whether any complaints or pathology represented an increase that was due to the natural progress of the ulcer disease.  Likewise, Dr. R. did not address this matter.  The 2007 VA examination indicated that flare-ups were a natural course of events of duodenal ulcer disease.  The recent 2014 examination included the examiner's opinion that the preexisting gastrointestinal disorder was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner explained that the inservice symptoms reflected a continuation of the gastrointestinal symptoms that he had prior to entering active service and were not the product of inservice injury, illness, or event that aggravated the condition.  As noted, the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  The 2014 VA opinion is the only medical opinion on this exact point.  In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  This opinion's probative value outweighs the probative value of the opinion of the Veteran and his representative.  While they asserted a worsening of the ulcer disease, they did not provide argument regarding the natural progress of that disease.  Moreover, the VA examiner's opinion is based on his medical expertise which is more probative where the medical analysis is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that there is clear and unmistakable evidence that the preexisting gastrointestinal disorder was not aggravated by service.  Accordingly, because there is clear and unmistakable evidence that the gastrointestinal disorder preexisted service and clear and unmistakable evidence that it was not aggravated during service, the presumption of soundness is rebutted.  See Wagner.  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 of whether the Veteran's preexisting gastrointestinal disorder was aggravated in service, the Board finds that there is no competent medical evidence that such disorder worsened in service.  The Board relies on the evidence as outlined above to support this determination.  Further, since there is clear and unmistakable evidence that pre-existing gastrointestinal disorder at issue was not aggravated during service for the purpose of rebutting the presumption of soundness (38 U.S.C.A. § 1111), it necessarily follows that such disorder was not, in fact, aggravated during service (38 U.S.C.A. § 1110).  The Board has found by clear and unmistakable evidence that the Veteran's gastrointestinal disorder was not aggravated by service in order to rebut the presumption of soundness.  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).

The Board further finds that any current gastrointestinal disorder is not otherwise attributable to service as the most probative medical opinion (2014 VA opinion) indicated that no nexus could be made.  

In reaching this decision, the Board has considered the doctrine of doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a gastrointestinal disorder including duodenal ulcer and peptic ulcer disease is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


